Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The indicated allowability of claims 56-59 and 67-70 is withdrawn in view of the newly discovered reference(s) to Cao et al (US 11,266,497).  Rejections based on the newly cited reference(s) follow.

Election/Restrictions
Claims 60 and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 13, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 51-55, 57-59, 61-64, 66, and 68-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Straubinger et al (US 2009/0216313; hereafter referred to as SR) in view of Cao et al (US 11,266,497; hereafter referred to as Cao) or Tuval et al (US 2008/0071368; hereafter referred to as Tuval).  SR meets the claim language where:
Mapping the claim language of claim 51, the endoprosthesis as claimed is the endoprosthesis of SR (see Figure 2d);
The stent as claimed is the cardiac valve stent (10) of SR;
The proximal portion as claimed is the bottom portion of the stent shown n Figure 2d;
The distal portion as claimed is the top of Figure 2d;
The first plurality of arches as claimed are the positioning arches (15a, 15b, 15c);
The second plurality of arches as claimed are the retaining arches (16a, 16b, 16c);
The pair of arches configured to clip the leaflets is described in paragraph 18 and shown in Figures 3a-3c of SR;
The lattice cells as claimed are formed by the auxiliary arches (18) along with the fastening holes (12), and
The prosthetic leaflets as claimed are the flaps (102) where the flaps (102) are configured to be attached to an apex at means (23) via eyelets (24) even though the flaps (12) are not shown attached in that way in that they could be attached via sutures to eyelets (24) as they are to the holes (12).
However, SR fails to disclose “at least one tab disposed at an edge of each respect prosthetic leaflet of the plurality of prosthetic leaflets” as now claimed. Cao (see Figures 6A, 6B, 8, 10, and 12 as well as column 8, line 46 to column 9, line 67) or Tuval (see the portion of material passing through slip (130) in Figures 4A-4B) teaches, from the same art of endeavor, that it was known to the art to include tabs on leaflets.  Therefore, it is the Examiner’s position that it would have been considered obvious to an ordinary artisan to include tabs on the leaflets of SR as a way to better secure them to the frame/stent and to each other by folding them over each other (e.g., doubling the leaflet material) without using main portion of the leaflet that may cause the leaflet to become distorted. 

                
    PNG
    media_image1.png
    690
    525
    media_image1.png
    Greyscale

Regarding claim 52, the holes as claimed are some of the holes (12) of SR.
Regarding claim 53, the commissure attachment region as claimed is defined by the region defined by the holes (12).
Regarding claim 54-55, the Applicant is directed to see Figure 1d of SR.
Regarding claim 61, the matching features have been described by the rejection explanation of claim 51 except for the through hole as claimed.  The through hole as claimed is formed, for example, is the cell formed by the arches (18).
Regarding claims 62-64 and 66, the matching features have been explained in the rejection explanation pertaining to claim 52-55 supra.
Response to Arguments
Applicant’s arguments with respect to claim(s) 51-55, 61-64, and 66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774